United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS             January 12, 2004

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk



                           No. 03-60846




     HUSSEIN NASRALLAH,

                                       Petitioner,

                                 v.

     JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                       Respondent.



             Petition for Review of an Order of the
                  Board of Immigration Appeals




Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

BY THE COURT:*

     The Respondent has filed a motion to dismiss Petitioner’s

petition for review.   Petitioner asserts that he does not have a

petition for review before us and that he has never filed a

petition for review.   Nevertheless, Petitioner contends that he is

a national of the United States because he completed an application

for naturalization and then expressed his allegiance to the United

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
States. Accordingly, he posits that as a national he should not be

subject to the order of deportation which found him to be an alien

removable by reason of having committed several criminal offenses

covered    in    Section      242(a)(2)(C).          There    is    no    dispute    that

Respondent was not born in the United States nor has he ever

naturalized as a United States citizen.                   Congress has defined the

circumstances under which a person born abroad becomes a national

of the United States.              See 8 U.S.C. §§ 1401-1448.              None of the

circumstances include an alien who merely submits an application

for naturalization.            Hussein is not a national of the United

States.

     The second circuit treated Petitioner’s last pleading there as

a petition for review and transferred the same with accompanying

record    in    the    case   to    our   circuit        inasmuch    as    petitioner’s

deportation proceeding was completed in the state of Louisiana.

Other than a general and conclusory assertion that the second

circuit erred in transferring the case to us as a petition for

review, Petitioner advances no argument in support of his claim

that the second circuit erred in treating his last claim as a

petition for review transferring the case to this circuit.                           It is

clear    that    a    final   removal     order     has    been     entered   and     that

Petitioner filed his last pleading in the second circuit in an

effort to stay removal and the enforcement of the decision of the

Board     of    Immigration        Appeals       which    summarily       affirmed    the



                                             2
immigration judge’s decision denying his motion to reopen his

deportation proceedings.

     Treating the action before us as a petition for review, it is

clear that Petitioner is not a national or American citizen, that

he is an alien, and     that he has been convicted of offenses

subjecting him to removal and deportation.     Hussein asserts no

substantial constitutional claims. Accordingly, we are barred from

providing relief with respect to the petition for review.    INA §

242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C).

     The Respondent’s motion to dismiss the petition for review for

lack of jurisdiction is GRANTED.     The Respondent’s alternative

motion for an extension of time to file the administrative record

is DISMISSED AS MOOT.




                                3